DETAILED ACTION
The instant action is in response to application 17 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Ukraine on 20 May 2019. It is noted, however, that applicant has not filed a certified copy of the Ukrainian application as required by 37 CFR 1.55.
Specification
The abstract is objected for the following informalities:
Legal phraseology should not be in the abstract (eg “said”, “wherein” etc).  Please adjust the abstract to be compliant with MPEP 608.01(b).  Also, the last sentence should be changed to “The described technical solution expands the possibility of operating the VFD/VSD with different supply voltage frequencies, and maintains the THD/TDD values within 5% regardless of active power fluctuations.”
The specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are::
¶2 “is causing” should be “causes”. 35 USC 112(a) requires the specification to be concise.
¶2 “harmonics currents distortion” should be “harmonic current distortions”.
¶2 “due to the reason of highest current harmonics, in three-phase circuits, as a rule, the 5th, 7th, 11th, 13th, etc.” appears to mean “due to higher order harmonics such as the 5th, 7th, 11th, 13th, etc. in three phase circuits.”
¶3 “higher current harmonics” should be “higher order harmonics”.  
¶3 “increased” should be “increases”, “caused” should be “causes”, “reduced” should be “reducing”.
In this particular case, clarity of the specification would improve by minimizing usage of the verb “to be” and its’ conjugations (am are is was were be being been).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
In general, the specification makes clear what is meant.  However, the claims must be whole by themselves per MPEP 2173.05(s).  The claims are objected to for the following informalities:
Claim 3, “contains” should be “contain”.
Claim 4, “base bottom” needs revision.  Though the specification makes clear what is meant, the term base bottom sounds like something at the bottom of the base, which may be different than the structure shown in the figures.
As to claim 6, applicant claims “at least two operating modes” and then “an operating mode”.  Though the specification makes clear what is meant, each limitation should be properly distinguished (e.g. “a first operating mode, a second operating mode”).  Appropriate correction is required.  This is especially true when applicant refers back to “the operating mode” several lines later.  Though the specification makes clear what is meant, each limitation must be properly distinguished and consistently referred in the same manner.  Also “adjustable contactors” in line 23 should be “the adjustable contactors”.  Though the specification makes clear what is meant, each limitation must be properly distinguished and consistently referred in the same manner.
Claim 7, “upper” should be “greater”.  Properly claiming mathematical relations is required.  Also full power mode needs to be properly distinguished and consistently referred in the same manner.
Claim 8, power generating power mode needs to be properly distinguished and consistently referred in the same manner.
Claim 9, “an operating mode” needs to be properly distinguished and consistently referred in the same manner. Also “additional” should be “an additional”.
Claim 10, “PGM” needs to be properly distinguished.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “a set of storage elements” in lines 4 and lines 11-12.  It is then referred to again in line 13-14 as “at least part of each set of storage elements”.  This is improper antecedent basis.  For the purposes of examination, it will be assumed that there is only one set of storage elements claimed.
Claims 2-5 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3(as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (US 5,668,418) in view of Shudarek (US 2013/0038139) and Bergdahl (US 2015/0092459).
As to claim 1, Carlsson discloses (see annotated Fig. 1 below) a device for suppressing harmonic distortions at the output of variable frequency drive (VFD) comprising: at least one passive harmonic filter (Fig. 1) comprising: a set of storage elements (C11/C13) and a set of inductive elements (L11/L13), wherein said set of inductive elements are mounted on an air core, said PHF comprising at least two lines connected in parallel (parallel lines) wherein each of the parallel lines is connected in series with a separate adjustable rectifier (SR1/SR2); wherein at least one of the parallel lines is active; wherein the set of inductive elements of said PHF comprising at least two sets of said inductive elements mounted on separate cores and connected through an input (they are connected through ground, which is an input in view of applicants Figs. 3-5.  In the alternative, they are indirectly connected to input N through C11/C12). 
Carlsson does not disclose aid set of inductive elements are mounted on an magnetic core or a separate adjustable rectifier of the VFD or wherein each of the parallel lines comprising a set of storage elements with adjustable contactor, wherein at least a part of each set of storage elements is active; wherein a volume of said sets of storage elements is changeable depending on frequency of input current supply;.


    PNG
    media_image1.png
    448
    838
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carlsson to use magnetic cores as disclosed in Shudarek to achieve more inductance with less volume.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to adjustable capacitors as disclosed in Bergdahd to achieve a wider variety of frequency responses.  
As to claim 2, Carlsson in view of Shudarek and Bergdahad make obvious wherein one of the parallel lines is active when the measured active power is less than 50% of its nominal value. (Shudarek, ¶45“In one embodiment, the active filter portion operates at light loads and the passive filter portion operates during heavier loading. In one embodiment, the light loads are loads when current is below about 50% of the full load. In one embodiment, the heavy loads are loads when current is above about 50% of the full load.”).
As to claim 3, Carlsson in view of Shudarek and Bergdahad make obvious wherein the cores of each set of inductive elements contains an upper and a bottom yoke with vertical rods mounted between them, wherein said vertical rods comprise visible gaps in a cross section, wherein said visible gaps are filled within non-magnetic material (Shudarek, Fig. 2B, air gap).
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to comply with all formal requirements set forth in this Office action.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 4, the prior art fails to disclose: “wherein the cores of each set of the inductive elements are fixed around the perimeter in a frame, wherein said frame designed with guide elements in a base bottom.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 5, the prior art fails to disclose: “wherein the inductive elements of said PHF are installed in a separate compartment of the VFD, wherein said inductive elements are cooled via forced air cooling.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 6, the prior art fails to disclose " wherein said PHF comprising at least two lines connected in parallel (parallel lines) and, each of the parallel lines is connected in series with a separate adjustable rectifier of the VFD; providing at least two operating modes of said PHF; providing an operating mode, when active power is reduced more than 50% of nominal value (half power mode HPM); wherein the HPM comprising: disconnecting one of at least two parallel lines of said PHF via switching off the adjustable rectifier of the VFD, and opening an adjustable contactor of the set of storage elements of said disconnected line of the PHF; configuring the PHF to change the operating mode between at least two operating modes depending on measured active power and current supply frequency value; wherein providing a step-disconnection/connection of adjustable contactors of sets of storage elements during changing of operation modes.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.